 1                                                                   The Honorable Marsha Pechman
 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
 9   FLATIRON WEST, INC., a Delaware
     Corporation,                                          No. 2:19-cv-00201-MJP
10
                                   Plaintiff,
11                                                         ORDER GRANTING JOINT
            v.                                             STIPULATED MOTION TO AMEND
12                                                         CASE SCHEDULE
     PTS SURVEYING INC., an Oregon
13   Corporation,
14                                 Defendant.
15
            THIS MATTER having come before the Court on the Joint Stipulated Motion to Amend
16
     Case Schedule, and the Court having been fully advised, finds that the motion should be and hereby
17
     is GRANTED. The case schedule is hereby amended as follows:
18

19
      Reports from expert witness under FRCP 26(a)(2) due                  October 21, 2020
20
      All motions related to discovery must be filed by and noted on       November 20, 2020
21
      the motion calendar on the third Friday thereafter
22
      Discovery completed by                                               December 25, 2020
23

24    All dispositive motions must be filed by and noted on the motion     January 21, 2021

25    calendar on the fourth Friday thereafter

26    All motions in limine must be filed by and noted on the motion       April 13, 2021

      calendar no earlier than the third Friday thereafter and no later

                                                                          OLES MORRISON RINKER & BAKER LLP
     ORDER GRANTING STIPULATION TO                                             701 PIKE STREET, SUITE 1700
     AMEND DISCOVERY SCHEDULE – Page 1                                          SEATTLE, WA 98101-3930
                                                                                 PHONE: (206) 623-3427
                                                                                  FAX: (206) 682-6234
 1
     than the Friday before the pretrial conference.
 2
     Agreed pretrial order due                                         May 4, 2021
 3
     Trial briefs and Proposed Findings of Fact and Conclusions of     May 4, 2021
 4
     Law
 5
     Pretrial conference at 1:30 p.m.                                  May 6, 2021
 6
     Bench trial at 9:00 a.m.                                          May 17, 2021
 7

 8

 9         DATED this 3rd day of February, 2020.

10

11

12                                                     A
                                                       Marsha J. Pechman
13                                                     United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                     OLES MORRISON RINKER & BAKER LLP
     ORDER GRANTING STIPULATION TO                                        701 PIKE STREET, SUITE 1700
     AMEND DISCOVERY SCHEDULE – Page 2                                     SEATTLE, WA 98101-3930
                                                                            PHONE: (206) 623-3427
                                                                             FAX: (206) 682-6234
 1   Presented by:
 2
     OLES MORRISON RINKER & BAKER LLP
 3
     /s/ Meghan A. Douris
 4   Meghan A. Douris, WSBA #44495
     Eric P. Former, WSBA #49264
 5   701 Pike Street, Ste. 1700
     Seattle, WA 98101
 6
     T: 206-623-3427
 7   E: douris@oles.com
     E: forner@oles.com
 8
     Attorneys for Defendant PTS Surveying, Inc.
 9
10

11   GROFF MURPHY PLLC
12   /s/ Evan A. Brown
13   Michael P. Grace, WSBA #26091
     Evan A. Brown, WSBA #48272
14   300 East Pine Street
     Seattle, WA 98122
15   T: (206) 628-9500/FX: (206) 628-9506
     E: mgrace@groffmurphy.com
16
     E: ebrown@groffmurphy.com
17
     Attorneys for Plaintiff Flatiron West, Inc
18

19

20

21

22

23

24

25

26



                                                   OLES MORRISON RINKER & BAKER LLP
     ORDER GRANTING STIPULATION TO                      701 PIKE STREET, SUITE 1700
     AMEND DISCOVERY SCHEDULE – Page 3                   SEATTLE, WA 98101-3930
                                                          PHONE: (206) 623-3427
                                                           FAX: (206) 682-6234
 1                                   CERTIFICATE OF SERVICE
 2          The undersigned certifies under penalty of perjury under the laws of the United States that

 3   on the below date I served this document on the following parties and counsel of record in the

 4   manner indicated:

 5    Attorneys for Plaintiff
 6    Michael P. Grace                                    Via USDC CM-ECF system
      Evan A. Brown                                       Via U.S. Mail
 7    Kellen F. Patterson                                 Via Messenger
      Groff Murphy, PLLC                                  Via Email: mgrace@groffmurphy.com
 8    300 East Pine Street                                Via Email: ebrown@groffmurphy.com
      Seattle, WA 98122                                   Via Email: kpatterson@groffmurphy.com
 9
10          DATED February 3, 2020 in Seattle, Washington.

11                                        /s/ Paul B. Mora
                                          Paul B. Mora
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                         OLES MORRISON RINKER & BAKER LLP
     ORDER GRANTING STIPULATION TO                                            701 PIKE STREET, SUITE 1700
     AMEND DISCOVERY SCHEDULE – Page 4                                         SEATTLE, WA 98101-3930
                                                                                PHONE: (206) 623-3427
                                                                                 FAX: (206) 682-6234
